DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has been objected to because it appears to contradict itself.  More specifically, it is unclear whether the ratio described in claim 10 should be a ‘length-to-height’ ratio or a ‘height-to-length’ ratio, since both are described in the specification as having the same value (note paragraphs 13 and 149 in the printed publication).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is found to be indefinite because the scope of the limitation ‘a ratio of a length of the distal tip portion to a height defined between the outwardly-facing sides’ is unclear.  More specifically, this limitation appears to contradict the specification, since it recites ‘a ratio of the height to the length’ (i.e., the opposite).  Although, as has been noted above, it is unclear which ratio is correct.  Appropriate correction is required.
Claim 15 is found to be indefinite because Examiner is unsure of what is meant by the limitation “the height is measured at a diameter of the half-ellipse”.  More specifically, the scope of this limitation is unclear, since it appears to recite ‘measuring a height between outwardly-facing sides of the jaws at the inner surfaces of the jaws’ (i.e., where the diameters of the half-ellipses are).  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, and 10-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, U.S. 2003/0199869 (hereinafter Johnson).
Regarding claims 1-4 and 6-8, Johnson discloses (note figs. 9A-C) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily ‘including a half-ellipse distal tip portion’; and a pivot (329/429).  It should be noted that Johnson could necessarily be described in the claimed manner (as having met the claimed ratio), since the breadth of the limitation ‘including a half-ellipse distal tip portion’ would enable the half-ellipse (and therefore its length and width) to be defined in any number of ways (as long as there is some overlap between the ‘half-ellipse’ and its jaw member).  Applicant is encouraged to further define the relationship between each ‘half ellipse’ and their corresponding jaw members (e.g., to clarify whether the distal tip of each jaw member has a perimeter that is defined by its corresponding ‘half-ellipse’).      
Regarding claims 10-16, Johnson discloses (note figs. 9A-C – as best understood by Examiner) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily ‘including a half-ellipse distal tip portion’; and a pivot (329/429).  It should be noted that Johnson could necessarily be described in the claimed manner (as having met the claimed ratio), since the breadth of the limitation ‘including a half-ellipse distal tip portion’ would enable the half-ellipse (and therefore its length) to be defined in any number of ways (as long as there is some overlap between the ‘half-ellipse’ and its jaw member).  Applicant is encouraged to further define the relationship between each ‘half ellipse’ and their corresponding jaw members (e.g., to clarify 
Regarding claim 17, Johnson discloses (see above) an electrosurgical forceps having the claimed gap distance (note paragraph 54).
Regarding claims 18-22, Johnson discloses (note figs. 9A-C) an electrosurgical forceps (see abstract) comprising: shaft members (334a-b); curved jaw members (380 and 382/482/582), each of the jaw members necessarily ‘including a half-ellipse distal tip portion’; and a pivot (329/429).  It should be noted that Johnson could necessarily be described in the claimed manner (as having met the claimed ratio), since the breadth of the limitation ‘including a half-ellipse distal tip portion’ would enable the half-ellipse (and therefore its length) to be defined in any number of ways (as long as there is some overlap between the ‘half-ellipse’ and its jaw member).  Applicant is encouraged to further define the relationship between each ‘half ellipse’ and their corresponding jaw members (e.g., to clarify whether the distal tip of each jaw member has a perimeter that is defined by its corresponding ‘half-ellipse’).      
Regarding claims 23-24, Johnson discloses (note fig. 9B) an electrosurgical forceps wherein each of the jaw members further includes a straight proximal section in accordance with the claims.  It should be noted that Johnson could necessarily be described in the claimed manner (as having a straight proximal section with the claimed dimensions), since the breadth of the limitation ‘straight proximal section’ would enable it to be defined in any number of ways (e.g., it could be limited to a small portion of the linearly-extending region of the jaw).     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kese, U.S. 6,024,744 (hereinafter Kese).
Regarding claim 9, Johnson discloses (see above) an electrosurgical forceps comprising: shaft members, jaw members, and a pivot in the claimed configuration.  However, Johnson fails to explicitly disclose a forceps device having a lockbox configuration surrounding the pivot.  Kese teaches a similar forceps device having either a ‘standard scissor pivot configuration’ (note fig. 1A – comparable to Johnson) or a ‘lockbox pivot configuration’ (i.e., box-lock pivot configuration - note figs. 5A-B and col. 9, line 5).  It is well known in the art (as can be seen in Kese) that these different scissor configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Johnson to comprise a lockbox configuration surrounding the pivot.  This is because this modification would have merely comprised a simple substitution of interchangeable scissor configurations in order to produce a predictable result (see MPEP 2143).       

s 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yates, U.S. 2008/0009854 (hereinafter Yates).  
Regarding claims 25-27, Johnson discloses (see above) an electrosurgical forceps comprising: shaft members, curved jaw members, and a pivot in the claimed configuration.  However, Johnson fails to explicitly disclose curved jaw members having the claimed angle of curvature.  Yates teaches (note figs. 8A-D; paragraph 82) a similar forceps device comprising curved jaw members having the claimed angle of curvature.  It is well known in the art that these different jaw configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Johnson to comprise curved jaw members having the claimed angle of curvature.  This is because this modification would have merely comprised a simple substitution of interchangeable jaw configurations in order to produce a predictable result (see MPEP 2143).         

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments against Johnson, Examiner respectfully disagrees.  More specifically, Examiner maintains that Johnson necessarily discloses the claims as they are currently written, due to the breadth of limitations such as “including a half-ellipse distal portion” (see above rejections for new interpretation).  Therefore, Examiner asserts that the cited claims have been met by Johnson, as can be seen above. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794